Trust for Advised Portfolios c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 May 15, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re:Trust for Advised Portfolios (the “Trust”) File Nos.: 333-108394 and 811-21422 Ladies and Gentlemen: Pursuant to Rule 485(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), the Investment Company Act of 1940, as amended (the “1940 Act”), and the regulations thereunder, transmitted herewith on behalf of the Trust to add a new series, Fulcrum Diversified Absolute Return Fund, is Post-Effective Amendment No. 65 under the 1933 Act and Amendment No. 66 under the 1940 Act to the Trust’s Registration Statement on Form N-1A (the “Amendment”). Pursuant to Rule 485(a)(2) of the 1933 Act, the Trust anticipates that this filing shall become effective on July 29, 2015.At or before that time, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this Amendment.The purpose of that filing will be to incorporate any comments made by the Staff on this Amendment and to update any missing information and/or file updated exhibits to the Registration Statement. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at 626-914-7220. Sincerely, /s/ Eric W. Pinciss Eric W. Pinciss, Esq. Secretary Trust for Advised Portfolios Enclosures
